Citation Nr: 9912361	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent rating for 
chronic lumbar strain with scoliosis of the thoracic and 
lumbar spine.  The Board notes that after the perfection of 
this appeal the RO granted an increased rating to 20 percent 
for lumbosacral strain effective as of the date of the 
veteran's January 1997 claim for an increased rating.


FINDINGS OF FACT

1. The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected lumbosacral strain is 
manifested by limitation of motion and additional functional 
impairment due to pain. 


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current evaluation of his 
service-connected lumbosacral strain does not adequately 
reflect the severity of the disability.  He asserts that the 
evaluation should be increased due to worsening back pain 
that has interfered with his employment and his ability to 
perform the ordinary activities of daily life.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
mere allegation that a service-connected disability has 
worsened is sufficient to establish a well-grounded claim for 
an increased rating.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board also is satisfied that the record includes 
all evidence necessary for the equitable disposition of this 
appeal and that the veteran requires no further assistance.

The veteran was first granted service connection for 
scoliosis of the thoracic and lumbar spine by an October 1976 
rating decision that assigned a noncompensable disability 
rating under Diagnostic Code (DC) 5292.  By an August 1977 
rating decision the RO recharacterized the veteran's 
disability as chronic lumbar strain with scoliosis of the 
thoracic and lumbar spine and increased the rating to 10 
percent under DC 5295.  In June 1998 the RO again 
recharacterized the veteran's disability as lumbosacral 
strain and increased the rating to 20 percent under DC 5295.

The veteran's service medical records disclose that he was 
found to have mild thoracic kyphosis upon entry into service.  
He apparently sustained an injury to the back and received 
treatment for lower back pain several times in service.

Medical evidence shows that the back disorder continued 
subsequent to service.  In a May 1976 letter a VA physician 
described the veteran's back disorder following a reinjury as 
chronic and incurable.  The physician also recommended 
medication and exercise and warned against lifting and 
bending.  The veteran was diagnosed with scoliosis of the 
thoracic and lumbar spine with lumbar strain following an 
August 1976 VA examination.  The examination report also 
noted some limitation of lumbar motion.  VA treatment records 
from January 1976 to January 1977 include an assessment of 
chronic lumbar strain with exaggerated lumbar lordosis and 
document the veteran's complaints of lower back pain 
following another reinjury.  A VA examination report from 
March 1982 discloses no deterioration of the back 
disabilities described in August 1976 and notes the veteran's 
continued complaints of pain upon motion.  

VA medical records show that the veteran sought treatment 
between July 1995 and October 1996 for lower back pain and it 
was noted that the veteran had sustained another injury to 
his back.  He was diagnosed with chronic low back strain, 
found to have mild or moderately restricted range of motion 
due to pain which sometimes radiated down his legs, and an 
antalgic gait.  A September 1996 VA note indicates that x-
rays showed degenerative joint disease and scoliosis at T11-
L2.  It was noted that the veteran had had a recent back 
injury in August 1996 and tenderness was noted over the 
entire back especially in the low back area.  It was also 
noted, in pertinent part, that motion of the trunk was 
moderately restricted in all directions secondary to pain.  
The veteran was to undergo a course of physical therapy and 
use of a transcutaneous electrical nerve stimulation (TENS) 
unit.  In an October 1996 physical therapy discharge note it 
was reported that the veteran had indicated that his pain had 
decreased about 50 percent since the treatment although 
relief had been temporary for a few hours after therapy.  He 
was noted to be able to perform bed mobility and transfer 
activities with minimal discomfort.  

The examiner who conducted a February 1997 VA examination 
reported the veteran's complaints of mid- and lower back pain 
following recurring back injuries.  Examination of the back 
revealed a mild scoliotic curvature.  Flexion of the back was 
to 70 degrees, extension to 5 degrees, and bilateral side 
bending to 15 degree.  Straight leg raising in the seated 
position was to 90 degrees, bilaterally with complaints of 
some very mild discomfort, and in the supine position about 
20 degrees, bilaterally, with complaints of pain.  The 
veteran was able to squat and rise, and stand on his toes 
without difficulty but he had some difficulty standing on his 
heels.  The veteran's reflexes and sensory functions were 
normal and there was no evidence of muscle wasting.  
Radiological examination disclosed scoliosis of the lumbar 
spine with convexity oriented to the right, and moderate to 
severe scoliosis of the thoracic spine with proximal 
curvature oriented to the right and distal curvature oriented 
to the left and associated degenerative and hypertrophic 
changes.

The veteran received VA treatment for what he reported as 
persistent back pain several times from January to December 
1997.  Treatment during this time included physical therapy, 
Darvocet and Valium and use of a TENS unit.  Notably, in 
January 1997, the examiner reported that muscle strength and 
sensation were intact.  Tenderness in the right lumbosacral 
areas was noted as well as decreased range of motion with 
flexion due to pain.  The assessment was chronic low back 
pain with exacerbation of discomfort since August 1996.  In 
February 1997, the veteran was seen for increased back pain 
after moving a refrigerator the previous night.  Marked 
lumbar spasm was noted at the time as well as tenderness.  He 
was told not to lift more than 20 pounds.  He was also told 
that he might seek retraining for alternate employment.  
Several days later in February 1997, the veteran fell and 
reinjured his back.  At that time, marked spasm was shown and 
tenderness over the mid-lumbar area was reported.  In May 
1997, the veteran was seen for persistent nagging pain and he 
was noted to be working in a warehouse.  Examination revealed 
moderate spasm in the lumbar area.  In August 1997, the 
veteran reported a 22 year history of chronic lower back pain 
and muscle spasm.  He indicated that over the past two years, 
he had increased his lifting in his work at a warehouse and 
since that time, he had had increased pain in his lower back 
and spasm.  He described his pain as an 8 on a scale of 1 to 
10.  He reported that he had difficulty lifting at work.  
Examination revealed tenderness to the lower back with light 
palpation and limited range of motion of the back.  He was 
unable to reach his toes.  The veteran was seen again in 
September 1997.  At that time, he report persistent back pain 
and numbness of his left foot.  Examination revealed moderate 
tenderness and spasm of the mid-lumbar spine.  The veteran 
was again advised not to do any lifting greater than 20 
pounds.  

The examiner who conducted a January 1998 VA examination 
noted the veteran's report of constant back pain of varying 
intensity, sometimes radiating down his legs.  The veteran 
reported that he worked for a company called AEP as a buyer 
and he reported that when things were light, he worked in the 
warehouse where he was required to lift objects and was only 
able to do so with the aid of co-workers.  Objective findings 
included slight sensory deficit of the lower left leg; no 
anatomic distribution, dermatome; very weak bilateral 
giveaway upon toe extension, despite the ability to heel 
stand and take a step; ability to toe walk with difficulty; 
2+ bilateral muscle stretch reflexes; bilateral straight leg 
raising to 60 degrees, but inability to extend knee at 60 
degrees.  The examiner also noted the veteran's claimed 
inability to flex or extend his back notwithstanding what the 
examiner described as relaxed soft and non-tender paraspinal 
muscles.  Therefore the examiner was unable to measure the 
range of motion of the veteran's lower back.  The examiner 
provided an impression of low back pain without neurologic 
impairment and the possibility of psychosomatic exaggeration.

Private medical records disclose that in June 1998 the 
veteran sought treatment for impotence thought to be 
associated with his lower back pain and in July 1998 he 
underwent spinal x-rays which showed mild degenerative 
changes in the lower thoracic spine and a normal lumbar spine 
with no disc herniation.

At his June 1998 RO hearing the veteran credibly testified 
that he had severe, lower back spasm and daily pain of 
varying intensity that sometimes radiated down his legs 
causing numbness in his feet.  He reported having trouble 
with sitting or standing for very long and with walking very 
far.  He acknowledged that the pain sometimes interfered with 
sleep and sexual performance, that he used medication 
including Darvocet, Motrin, Flexeril and Valium, that he had 
undergone physical therapy and that he occasionally used a 
TENS unit.  He explained that he used up all his job vacation 
time as sick-leave for his back and that his job often 
required heavy lifting but that sympathetic co-workers helped 
him when such work was required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  Furthermore, a 
disability may require reratings in accordance with changes 
in a veteran's condition.  It is therefore essential to 
consider a disability in the context of the entire recorded 
history when determining the level of current impairment.  
38 C.F.R. § 4.1.  Nevertheless, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability of the musculoskeletal system is primarily an 
inability, due to damage or infection, of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A rating examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  When a veteran is rated under a 
code provision (including Diagnostic Code 5295 pertaining to 
lumbosacral strain) that contemplates limitation of motion, 
the VA considers granting a higher rating upon a showing that 
the veteran has additional functional loss due to pain or 
weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995); 
VAOPGCPREC 36-97 (December 12, 1997).

The Board observes that service connection was established on 
the basis that the veteran's mild thoracic kyphosis noted on 
entrance examination had been aggravated by active service 
and included a scoliosis of the lumbar spine.  Post-service 
medical records continue to document the veteran's scoliosis 
of the thoracic spine.  In fact, a September 1996 VA progress 
note includes the notation that x-rays of the spine showed 
degenerative joint disease and scoliosis, T11-L2.  Under Code 
5291, slight limitation of motion of the dorsal (thoracic) 
segment of the spine warrants a zero percent evaluation; a 10 
percent evaluation requires either moderate or severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5291 (1998).  
The dorsal spine usually moves with the lumbar spine and does 
not exhibit independent motion.  Thus, there is no basis for 
a separate rating in this case.  While the veteran's service-
connected back disorder includes both the thoracic (mid back) 
and lumbosacral (low back) areas, the majority of the current 
complaints, despite the noted scoliosis of the thoracic 
spine, relate primarily to the lumbar spine.  Thus, the 
service-connected back disorder is more appropriately rated 
based on limitation of motion of the low back or lumbosacral 
strain.

Under 38 C.F.R. § 4.71a, DC 5295 (1998), a maximum 40 percent 
rating is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

In the Board's judgment, a review of the totality of the 
medical evidence and lay statements describing the veteran's 
symptomatology indicates that his back disability does not 
meet the criteria for a 40 percent rating under DC 5295.  
There is no medical evidence of listing of the spine or a 
positive Goldthwait's sign.  The evidence establishes that 
the veteran has moderate, but not marked, limitation of 
forward bending.  Further, although there is some reported 
evidence of degenerative joint disease, there is no report of 
abnormal mobility on forced motion.  Therefore, the medical 
evidence does not objectively confirm symptomatology 
warranting a rating in excess of 20 percent under DC 5295.

However, the Board also has considered whether a higher 
rating is warranted under other provisions or diagnostic 
codes.  Because there is evidence that the veteran has 
limited lumbar spine movement, consideration under DC 5292 is 
appropriate.  Under 5292 a maximum 40 percent rating is 
warranted for severe limitation of motion.  While, the 
evidence discloses that on repeat examination, the veteran 
has demonstrated limitation of motion that may arguably be 
described as either moderate or severe, the Board also notes 
that the extensive medical evidence of record clearly 
documents the veteran's complaints of virtually constant 
pain.  In this regard, the Board acknowledges that functional 
loss due to pain supported by adequate pathology, is 
recognized as resulting in disability.  The Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 (1998) is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998).  The Board 
observes that there is evidence of low back pain and 
resulting additional functional loss in this case such that 
the Board finds that the demonstrated symptomatology more 
nearly approximates that of severe limitation of motion of 
the lumbar spine as contemplated by DC 5292.  Accordingly, 
the Board concludes that with application of the provisions 
of 38 C.F.R. § 4.40, a 40 percent disability evaluation is 
warranted in this case.  See 38 C.F.R. §§ 4.3, 4.7 (1998).

The Board finds further, that an evaluation in excess of 40 
percent is not warranted in this case, as there is no 
evidence that the service-connected disorder encompasses 
intervertebral disc syndrome (DC 5293) or unfavorable 
ankylosis of the lumbar spine (DC 5289), or complete bony 
fixation of the spine (DC 5286).  38 C.F.R. § 4.71a (1998).  

The Board notes that this decision is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board finds that the record does not establish that schedular 
criteria are inadequate to evaluate the veteran's disability.  
There is no showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In fact, the 40 percent 
disability evaluation granted pursuant to this decision 
recognizes that the veteran has a significant back disability 
and considers the work restrictions occasioned by his back 
disorder as noted in the record.  Thus, in the absence of an 
exceptional or unusual disability picture, the Board finds 
that that remand for compliance with the procedures for 
assignment of an extra-schedular evaluation is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 40 percent evaluation for lumbosacral strain 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

